     Case 2:20-cv-00047-DPM Document 118 Filed 11/17/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

STEVEN PINDER
ADC #123397                                                    PLAINTIFF

v.                       No. 2:20-cv-47-DPM

GREG RECHCIGL, Health Services
Administrator, EARU; JASON KELLEY,
Health Services Administrator, Varner
Unit; and TRACY L. BENNETT,
Practice Nurse, EARU                                       DEFENDANTS

                                 ORDER
     The   Court adopts      Magistrate Judge Volpe' s unopposed
13 October 2020 recommendation. Doc. 117;      FED.    R. CIV. P. 72(b) (1983
addition to advisory committee notes).       Defendants' supplemental
motion for summary judgment, Doc. 110, is granted.                  Pinder's
remaining claims will be dismissed without prejudice for failure to
exhaust. Defendants' initial motion for partial summary judgment,
Doc. 95, and Pinder's motion for preliminary injunctive relief, Doc. 100,
are denied as moot. And the 8 October 2020 partial recommendation,
Doc. 116, is declined as moot.
     So Ordered.

                                                   I
                                 D .P. Marshall Jr.
                                 United States District Judge
